—In a neglect proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from an order of the Family Court, Queens County (Stokinger, J.), dated October 16, 2000, which denied her motion to, in effect, vacate an order of the same court (Berman, J.), dated November 26, *7241996, made upon her default in appearing, which, inter alia, continued the child’s placement in foster care, and for custody of the child.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly found that the mother failed to sustain her burden of establishing a reasonable excuse for her default in appearing and a meritorious defense (see, CPLR 5015 [a] [1]). The mother’s rehabilitative efforts did not constitute a meritorious defense (see, Matter of Aaron R., 282 AD2d 464; Matter of Julie T., 248 AD2d 477, 478; Matter of Raymond Anthony A., Jr., 192 AD2d 529; Matter of Shirley C., 145 AD2d 631; cf., Matter of Patrick L. McC., 179 AD2d 220). In addition, the termination of the mother’s parental rights precluded her right to regain custody (see, Matter of Santosky v Roach, 161 AD2d 908). Altman, J. P., Krausman, Florio and Cozier, JJ., concur.